NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 28 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CHARLES G. KINNEY,                              No. 16-56750

                Plaintiff-Appellant,            D.C. No. 2:16-cv-07440-DMG

 v.
                                                MEMORANDUM*
PHILIP GUTIERREZ,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                     Dolly M. Gee, District Judge, Presiding

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Charles G. Kinney appeals pro se from the district court’s order dismissing

his action seeking a declaratory judgment. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo the district court’s dismissal on the basis of judicial

immunity. Romano v. Bible, 169 F.3d 1182, 1186 (9th Cir. 1999). We affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Kinney’s request for oral
argument, set forth in the opening brief, is denied.
      The district court properly dismissed Kinney’s claims against Judge

Gutierrez on the basis of judicial immunity. See Duvall v. County of Kitsap, 260
F.3d 1124, 1133 (9th Cir. 2001) (describing factors relevant to whether an act is

judicial in nature and subject to judicial immunity). Contrary to Kinney’s

contention, Judge Gutierrez was not acting in a ministerial or administrative

capacity when he issued the remand orders.

      The district court did not abuse its discretion by dismissing the complaint

without leave to amend because amendment would be futile. Cervantes v.

Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011) (setting forth

standard of review and explaining that dismissal without leave to amend is proper

when amendment would be futile).

      We reject as unsupported by the record Kinney’s contention that the district

judge was biased.

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                         2                                      16-56750